Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-15 directed to species non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	-Specification, Paragraph [0001]:
		-Line 1: “U.S. Patent 10,300,436,” has been changed to --co-pending U.S. Patent Application Serial No. 15/367,371,--.
-Line 3: After “2016,” -- U.S. Patent No. 10,300,436, -- has been added.
-Line 6: “US 9540254” has been changed to --U.S. Patent No. 9,540,254--.
	-Claims 14-15 have been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN KIM/
Primary Examiner, Art Unit 1777


JK
1/15/22